Citation Nr: 0931957	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1961 to January 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In December 2006, the Board determined that there was 
sufficient evidence to reopen the claim for entitlement to 
service connection for a psychiatric disorder and the service 
connection issue was remanded to the RO for additional 
evidentiary development.  In August 2008, the Board again 
remanded the issue of entitlement to service connection for 
an acquired psychiatric disorder to include PTSD for the RO 
to associate administrative decisions and medical records 
regarding the Veteran's Social Security Administration 
disability benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that this case must be 
remanded to the RO for more evidentiary development.  In 
response to the April 2009 supplemental statement of the 
case, the Veteran asserted that he has supporting evidence in 
his medical record for treatment at the Bay Pines VA Medical 
Center (VAMC) Sexual Trauma Program from 2008 to the present.  
He requested that VA associate these records with his file.  
See Statement of appellant, received in April 2009.  Records 
from that facility for the dates in question have not been 
obtained.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA treatment records pertaining to 
the Veteran's psychiatric treatment from 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
outstanding VA treatment records 
related to the Veteran's psychiatric 
conditions from the Bay Pines, Florida 
VAMC from 2008 to the present. 

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder to include PTSD, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

